


109 HR 6053 IH: To amend title XIX of the Social Security Act to provide

U.S. House of Representatives
2006-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6053
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2006
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  for increased price transparency of hospital information and to provide for
		  additional research on consumer information on charges and out-of-pocket
		  costs.
	
	
		1.Short titleThis Act may be cited as the Health
			 Care Price Transparency Promotion Act of 2006.
		2.Increasing the
			 transparency of information on hospital charges and making available
			 information on estimated out-of-pocket costs for health care services
			(a)In
			 generalSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)) is amended—
				(1)by striking
			 and at the end of paragraph (69);
				(2)by striking the
			 period at the end of paragraph (70) and inserting ; and;
				(3)by inserting after
			 paragraph (70) the following new paragraph:
					
						(71)provide that the
				State will establish and maintain laws, in accordance with the requirements of
				section 1921A, to require disclosure of information on hospital charges, to
				make such information available to the public, and to provide individuals with
				information about estimated out-of-pocket costs for health care
				services.
						;
				and
				(4)by inserting after
			 section 1921 the following new section:
					
						1921A.Increasing the transparency of information on hospital
		  charges and providing consumers with estimates of out-of-pocket costs for
		  health care services(a)In
				generalThe requirements referred to in section 1902(a)(71) are
				that the laws of a State must—
								(1)in accordance with
				subsection (b)—
									(A)require the
				disclosure of information on hospital charges; and
									(B)provide for access
				to such information; and
									(2)in accordance with
				subsection (c), require the provision of a statement of the estimated
				out-of-pocket costs of an individual for anticipated future health care
				services.
								(b)Information on
				hospital chargesThe laws of a State must—
								(1)require
				disclosure, by each hospital located in the State, of information on the
				charges for certain inpatient and outpatient hospital services (as determined
				by the State) provided at the hospital; and
								(2)provide for timely
				access to such information by individuals seeking or requiring such
				services.
								(c)Estimated
				out-of-pocket costsThe laws of a State must require that, upon
				the request of any individual with health insurance coverage sponsored by a
				health insurance issuer, the issuer must provide a statement of the estimated
				out-of-pocket costs that are likely to be incurred by the individual if the
				individual receives particular health care items and services within a
				specified period of time.
							(d)Rules of
				constructionNothing in this section shall be construed
				as—
								(1)authorizing or
				requiring the Secretary to establish uniform standards for the State laws
				required by subsections (b) and (c);
								(2)requiring any
				State with a law enacted on or before the date of the enactment of this section
				that—
									(A)meets the
				requirements of subsection (b) or subsection (c) to modify or amend such law;
				or
									(B)meets some but not
				all of the requirements of subsection (b) or subsection (c) to modify or amend
				such law except to the extent necessary to address the unmet
				requirements;
									(3)precluding any
				State in which a program of voluntary disclosure of information on hospital
				charges is in effect from adopting a law codifying such program (other than its
				voluntary nature) to satisfy the requirement of subsection (b)(1); or
								(4)guaranteeing that
				the out-of-pocket costs of an individual will not exceed the estimate of such
				costs provided pursuant to subsection (c).
								(e)DefinitionsFor
				purposes of this section:
								(1)The term
				health insurance coverage has the meaning given such term in
				section 2791(b)(1) of the Public Health Service Act.
								(2)The term
				health insurance issuer has the meaning given such term in section
				2791(b)(2) of the Public Health Service Act, except that such term also
				includes—
									(A)a medicaid managed
				care organization (as defined in section 1903(m)); and
									(B)a Medicare
				Advantage organization (as defined in 1859(a)(1), taking into account the
				operation of section 201(b) of the Medicare Prescription Drug, Improvement, and
				Modernization Act of 2003).
									Section
				1856(b)(3) shall not preclude the application to a Medicare Advantage
				organization or a Medicare Advantage plan offered by such an organization of
				any State law adopted to carry out the requirements of subsection (b) or
				(c).(3)The term
				hospital means an institution that meets the requirements of
				paragraphs (1) and (7) of section 1861(e) and includes those to which section
				1820(c)
				applies.
								.
				(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsection (a) shall take effect on October 1, 2007.
				(2)ExceptionIn
			 the case of a State plan for medical assistance under title XIX of the Social
			 Security Act which the Secretary of Health and Human Services determines
			 requires State legislation (other than legislation appropriating funds) in
			 order for the plan to meet the additional requirements imposed by the amendment
			 made by subsection (a), the State plan shall not be regarded as failing to
			 comply with the requirements of such title solely on the basis of its failure
			 to meet these additional requirements before the first day of the first
			 calendar quarter beginning after the close of the first regular session of the
			 State legislature that begins after the date of the enactment of this Act. For
			 purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of such session shall be deemed to be a separate
			 regular session of the State legislature.
				3.Research on
			 information valued by consumers on charges and out-of-pocket costs for health
			 care services
			(a)Research on
			 information valued and used by consumersThe Director of the
			 Agency for Healthcare Research and Quality (in this section referred to as
			 AHRQ) shall conduct or support research, pursuant to section
			 901(b)(1)(D) of the Public Health Service Act (42 U.S.C. 299(b)(1)(D)),
			 on—
				(1)the types of
			 information on the charges, and out-of-pocket costs, for health care services
			 that individuals find useful in making decisions about where, when, and from
			 whom to receive care;
				(2)how the types of
			 information valued by individuals for making such decisions vary by whether
			 they have health benefits coverage and, if they do, the type of such coverage
			 they have, such as traditional insurance, health maintenance organizations,
			 preferred provider organizations, and high deductible plans coupled with health
			 savings accounts; and
				(3)ways in which such
			 information may be made available on a timely basis and in easy-to-understand
			 form to individuals facing such decisions.
				(b)ReportThe
			 Director of AHRQ shall report to the Congress on the results of such research
			 not later than 18 months after the date of the enactment of this Act, together
			 with recommendations for ways in which the Federal Government can assist the
			 States in achieving the objective specified in subsection (a)(3).
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			
